Exhibit 10.1

 

AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT,
dated as of February 17, 2017 (this “Agreement”), is made by and among
(i) CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation (the “Borrower”),
(ii) CYPRESS SEMICONDUCTOR (MINNESOTA) INC., a Delaware corporation, SPANSION
INC., a Delaware corporation, SPANSION LLC, a Delaware limited liability
company, SPANSION TECHNOLOGY LLC, a Delaware limited liability company, SPANSION
INTERNATIONAL AM, INC., a Delaware corporation, and SPANSION INTERNATIONAL
TRADING, INC. a Delaware corporation (collectively, the “Guarantors” and,
together with the Borrower, collectively, the “Credit Parties”), (iii) the
Lenders party hereto, and (iv) MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders (such capitalized term and all other capitalized terms not otherwise
defined herein shall have the meanings set forth in the Credit Agreement
referred to below unless the context otherwise requires).

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower, the Credit Parties, Morgan Stanley Senior Funding, Inc.,
as Administrative Agent, swing line lender and collateral agent, Morgan Stanley
Bank, N.A., as issuing bank, and the Lenders party thereto from time to time
have heretofore entered into that certain Amended and Restated Credit and
Guaranty Agreement, dated as of March 12, 2015 (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, the Borrower has engaged MSSF, Barclays Bank PLC (“Barclays”), Credit
Suisse Securities (USA) LLC (“CS”) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“MLPFS” and, together with MSSF, Barclays and CS and their
respective affiliates, the “Amendment No. 4 Lead Arrangers”) as joint lead
arrangers and joint bookrunners in respect of this Agreement;

 

WHEREAS, pursuant to the terms of the Existing Credit Agreement, the Borrower
incurred incremental term loans in an original, aggregate principal amount equal
to $100 million on December 22, 2015 (the “2015 Incremental Term Loans”),
pursuant to that certain Joinder Agreement, dated as of December 22, 2015 (the
“2015 Incremental Joinder Agreement”), by and among, inter alios, the Borrower,
the Guarantors party thereto, the institutions party thereto from time to time
(together with any successors and assigns, the “2015 Incremental Lenders”) and
the Administrative Agent;

 

WHEREAS, pursuant to the terms of the Existing Credit Agreement, the Borrower
incurred incremental term loans in an original, aggregate principal amount equal
to $450 million on July 5, 2016 (the “2016 Incremental Term Loans”) pursuant to
that certain Joinder Agreement, dated as of July 5, 2016 (the “2016 Incremental
Joinder Agreement”, together with the 2015 Incremental Joinder Agreement, the
“Term Loan Joinders”), by and among, inter alios, the Borrower, the Guarantors
party thereto, the institutions party thereto from time to time (together with
any successors and assigns, the “2016 Incremental Lenders”) and the
Administrative Agent;

 

WHEREAS, the Borrower has requested that the Requisite Lenders (and in the case
of any changes requiring the consent of the Requisite 2016 Incremental Term
Lenders, the Requisite 2016 Incremental Term Lenders) consent to certain
amendments to the Existing Credit Agreement (the Existing Credit Agreement as so
amended hereby, the “Credit Agreement”); and

 

WHEREAS, certain Lenders (which together constitute the Requisite Lenders and
the Requisite

 

--------------------------------------------------------------------------------


 

2016 Incremental Term Lenders) are willing, on the terms and subject to the
conditions set forth below, to consent to such amendments to the Existing Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Credit Parties and the Requisite Lenders (and in the case
of any changes requiring the consent of the Requisite 2016 Incremental Term
Lenders, the Requisite 2016 Incremental Term Lenders), hereby agree as follows:

 

AGREEMENT:

 

SECTION 1.                            Amendments to Credit Documents. Subject to
the satisfaction (or waiver) of the conditions set forth in Section 3, the
Existing Credit Agreement is amended as follows:

 

(a)                                 Section 1.01 of the Existing Credit
Agreement is hereby amended to add the following definition in proper
alphabetical order:

 

“Amendment No. 4 Effective Date” means the “Amendment No. 4 Effective Date” as
defined in Amendment No. 4 to Amended and Restated Credit and Guaranty
Agreement, dated as of February 17, 2016, among the Borrower, the other Credit
Parties party thereto, the Lenders party thereto and the Administrative Agent.”

 

(b)                                 2015 Term Loan Applicable Margin.  Section 2
of the 2015 Incremental Joinder Agreement shall be replaced in its entirety by
the following:

 

Applicable Margin.  Interest on the Incremental Term Loan shall bear interest,
at the option of the Borrower, at the Base Rate plus the Applicable Margin or
the Adjusted Eurodollar Rate plus the Applicable Margin.  The Applicable Margin
for the Incremental Term Loan shall mean, as of any date of determination,
(i) with respect to any Incremental Term Loan that is a Eurodollar Rate Loan,
3.75% per annum and (ii) with respect to any Incremental Term Loan that is a
Base Rate Loan, 2.75% per annum.

 

(c)                                  2016 Term Loan Applicable Margin. Section 2
of the 2016 Incremental Joinder Agreement shall be replaced in its entirety by
the following:

 

Applicable Margin. Interest on the Incremental Term Loan shall bear interest, at
the option of the Borrower, at the Base Rate plus the Applicable Margin or the
Adjusted Eurodollar Rate plus the Applicable Margin. The Applicable Margin for
the Incremental Term Loan shall mean, as of any date of determination, (i) with
respect to any Incremental Term Loan that is a Eurodollar Rate Loan, 3.75% per
annum and (ii) with respect to any Incremental Term Loan that is a Base Rate
Loan, 2.75% per annum.

 

(d)                                 2016 Incremental Term Loan Repayment
Premium. Section 10(b) of the 2016 Incremental Joinder Agreement shall be
replaced in its entirety by the following:

 

Repayment Premium. In the event that all or any portion of the Incremental Term
Loan is (i) repaid, prepaid, refinanced or replaced or (ii) repriced or
effectively refinanced through any waiver, consent or amendment (in each case,
in connection with any repayment, prepayment, refinancing, replacement, waiver,
consent or amendment to the Incremental Term Loan directed at, or the result of
which would be, the lowering of the effective interest cost or the weighted
average yield of the Incremental Term Loan or the incurrence of any debt
financing having an effective interest cost or weighted average

 

2

--------------------------------------------------------------------------------


 

yield that is less than the effective interest cost or weighted average yield of
the Incremental Term Loan (or portion thereof) so repaid, prepaid, refinanced,
replaced or repriced (other than a refinancing of the Incremental Term Loan in
connection with any transaction that would, if consummated, constitute a change
of control) (a “Repricing Transaction”)) occurring on or prior to the date that
is six months after the Amendment No. 4 Effective Date, such repayment,
prepayment, refinancing, replacement or repricing will be made at 101.0% of the
principal amount so repaid, prepaid, refinanced, replaced or repriced. If all or
any portion of the Incremental Term Loan held by any Lender is repaid, prepaid,
refinanced or replaced pursuant to Section 11.05(g) of the Credit Agreement as a
result of, or in connection with, such Lender not agreeing or otherwise
consenting to any waiver, consent or amendment referred to in clause (ii) above
(or otherwise in connection with a Repricing Transaction), such repayment,
prepayment, refinancing or replacement will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced or replaced.

 

(e)                                  Section 7.02. The financial covenant set
forth in Section 7.02 of the Existing Credit Agreement is replaced in its
entirety with the following:

 

Section 7.02.                         Total Leverage Ratio. Borrower shall not
permit the Total Leverage Ratio as of the last day of any Fiscal Quarter set
forth below to exceed the ratio set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter

 

Total Leverage Ratio

Fourth Fiscal Quarter 2016

 

4.25 to 1.00

First Fiscal Quarter 2017

 

4.25 to 1.00

Second Fiscal Quarter 2017

 

4.25 to 1.00

Third Fiscal Quarter 2017

 

4.25 to 1.00

Fourth Fiscal Quarter 2017

 

4.25 to 1.00

First Fiscal Quarter 2018

 

4.00 to 1.00

Second Fiscal Quarter 2018

 

4.00 to 1.00

Third Fiscal Quarter 2018

 

3.75 to 1.00

Fourth Fiscal Quarter 2018

 

3.75 to 1.00

First Fiscal Quarter 2019

 

3.75 to 1.00

Second Fiscal Quarter 2019

 

3.75 to 1.00

Third Fiscal Quarter 2019

 

3.75 to 1.00

Fourth Fiscal Quarter 2019

 

3.75 to 1.00

First Fiscal Quarter 2020 and thereafter

 

3.75 to 1.00

 

(f)                                   Section 7.04. The financial covenant set
forth in Section 7.04 of the Existing Credit Agreement is replaced in its
entirety with the following:

 

Section 7.04.                         Total Leverage Ratio. Without the written
consent of the Requisite 2016 Incremental Term Lenders, Borrower shall not
permit the Total Leverage Ratio as of the last day of any Fiscal Quarter set
forth below to exceed the ratio set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter

 

Total Leverage Ratio

Fourth Fiscal Quarter 2016

 

4.25 to 1.00

First Fiscal Quarter 2017

 

4.25 to 1.00

Second Fiscal Quarter 2017

 

4.25 to 1.00

 

3

--------------------------------------------------------------------------------


 

Fiscal Quarter

 

Total Leverage Ratio

Third Fiscal Quarter 2017

 

4.25 to 1.00

Fourth Fiscal Quarter 2017

 

4.25 to 1.00

First Fiscal Quarter 2018

 

4.00 to 1.00

Second Fiscal Quarter 2018

 

4.00 to 1.00

Third Fiscal Quarter 2018

 

3.75 to 1.00

Fourth Fiscal Quarter 2018

 

3.75 to 1.00

First Fiscal Quarter 2019

 

3.75 to 1.00

Second Fiscal Quarter 2019

 

3.75 to 1.00

Third Fiscal Quarter 2019

 

3.75 to 1.00

Fourth Fiscal Quarter 2019

 

3.75 to 1.00

First Fiscal Quarter 2020 and thereafter

 

3.75 to 1.00

 

SECTION 2.                            Non-Consenting Lenders.

 

(a)                                 If any existing Lender holding Term Loans
declines or fails to consent to this Agreement (a “Non-Consenting Lender”) by
returning an executed counterpart of this Agreement to the Administrative Agent
prior to the Consent Deadline (as defined below), then pursuant to and in
compliance with the terms of Section 2.22(b) and 11.05(g) of the Existing Credit
Agreement, such Lender may be replaced and the Term Loans held by it may be
purchased and assumed by an assignee upon such assignee’s execution of this
Agreement (which will also be deemed to be the execution of an Assignment
Agreement, and the execution of this Agreement by the Administrative Agent and
the Borrower shall be deemed to be the consent of the Administrative Agent and
the Borrower (to the extent such consent is required under the Existing Credit
Agreement) thereto) and payment by such assignee of the purchase price required
by Section 2.22(b) of the Existing Credit Agreement.  For purposes hereof, the
Administrative Agent and the Borrower agree that this Agreement shall constitute
an Assignment Agreement for purposes of the Credit Agreement (including, without
limitation, in respect of Section 2.22(b)) and that the provisions set forth in
Annex I (Standard Terms and Conditions for Assignment Agreement) of Exhibit E to
the Existing Credit Agreement shall apply in regard to any assignments effected
hereby.

 

(b)                                 Notwithstanding anything to the contrary in
the Existing Credit Agreement and for the avoidance of doubt, all Term Loans
held by Non-Consenting Lenders that are assigned pursuant to this Agreement and
for which accrued and unpaid interest has been paid pursuant to
Section 2(a) shall accrue interest solely on and after the Amendment No. 4
Effective Date. For the further avoidance of doubt, nothing herein shall be
deemed to modify the definition of “Applicable Margin” for any day in the
relevant period prior to the Amendment No. 4 Effective Date for purposes of
calculating interest accrued prior to the Amendment No. 4 Effective Date.

 

(c)                                  Each of the parties hereto acknowledges and
agrees that the terms of this Agreement do not constitute a novation but,
rather, an amendment of the terms of a pre-existing Indebtedness and related
agreement, as evidenced by the Existing Credit Agreement.

 

SECTION 3.                            Conditions to Effectiveness. The
amendments contained in Section 1 shall be effective on the date the
Administrative Agent has confirmed the satisfaction or waiver of each of the
conditions contained in this Section 3 (the “Amendment No. 4 Effective Date”).

 

(a)                                 Execution of Counterparts. The
Administrative Agent shall have received counterparts of this Agreement duly
executed and delivered by (i) the Credit Parties, (ii) the Administrative Agent,
(iii) the Requisite Lenders and (iv) the Requisite 2016 Incremental Term
Lenders.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Officer’s Closing Certificate. The
Administrative Agent shall have received an officer’s certificate from the
Borrower certifying that (i) no Default or Event of Default exists, or will
result from the execution of this Agreement and the transactions contemplated
hereby as of the date hereof and (ii) all representations and warranties
contained in this Agreement and the other Credit Documents are true and correct
in all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date (provided that representations and warranties that are qualified by
materiality shall be true and correct in all respects).

 

(c)                                  Fees and Expenses. The Borrower shall have
paid to the Administrative Agent the following:

 

(i)                                     all fees due to the Administrative Agent
and/or the Amendment No. 4 Lead Arrangers to be paid in connection with this
Agreement, the repayment premium due to the 2016 Incremental Lenders pursuant to
the 2016 Incremental Joinder Agreement and all expenses to be paid or reimbursed
to the Administrative Agent and/or the Amendment No. 4 Lead Arrangers that have
been invoiced at least one Business Day prior to the Amendment No. 4 Effective
Date;

 

(ii)                                  for the account of each Revolving Lender
who delivers a signature page prior to February 14, 2017 at 5:00 p.m. (New York
Time) (the “Consent Deadline”), a consent fee of 0.10% on its Revolving
Commitments as of the Amendment No. 4 Effective Date; and

 

(iii)                               for the account of each 2015 Incremental
Term Lender who delivers a signature page prior to the Consent Deadline, a
consent fee of 0.25% on its 2015 Incremental Term Loans as of the Amendment
No. 4 Effective Date.

 

(d)                                 Know Your Client. The Administrative Agent
shall have received, at least three Business Days prior to the Amendment No. 4
Effective Date, all documentation and other information with respect to the
Borrower and the Guarantors requested by the Administrative Agent that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act.

 

SECTION 4.                            Representations and Warranties. In order
to induce the Requisite Lenders, the Requisite 2016 Incremental Term Lenders and
the Administrative Agent to enter into this Agreement, the Credit Parties hereby
represent and warrant to the Agents, Issuing Bank and each Lender, as of the
date hereof, as follows:

 

(a)                                 this Agreement has been duly authorized,
executed and delivered by each Credit Party and constitutes a legal, valid and
binding obligation of each such Credit Party, enforceable against it in
accordance with its terms, except to the extent the enforceability hereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law);

 

(b)                                 the execution, delivery and performance by
the Credit Parties of this Agreement will not (i) violate any of the
Organizational Documents of Borrower or any of its Restricted Subsidiaries,
(ii) violate any provision of any law or any governmental rule or regulation
applicable to Borrower or any of its Restricted Subsidiaries, (iii) violate any
order, judgment or decree of any court or other agency of government binding on
Borrower or any of its Restricted Subsidiaries; (iv) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Borrower or any of its Restricted
Subsidiaries; or (v) result

 

5

--------------------------------------------------------------------------------


 

in or require the creation or imposition of any Lien upon any of the properties
or assets of Borrower or any of its Restricted Subsidiaries (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of the Secured Parties), except, in the case of each of clauses
(ii) through (v) above, to the extent that such violation, conflict or Lien
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect;

 

(c)                                  each of the representations and warranties
contained in Article 4 of the Credit Agreement and in the other Credit Documents
is true and correct in all material respects as of the Amendment No. 4 Effective
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects on and as of such earlier date
(provided that representations and warranties that are qualified by materiality
shall be true and correct in all respects); and

 

(d)                                 no Default or Event of Default exists, or
will result from the execution of this Agreement and the transactions
contemplated hereby as of the Effective Date.

 

SECTION 5.                            Non-Impairment and Reaffirmation.

 

(a)                                 Non-Impairment, etc. After giving effect to
this Agreement, neither the modification of the Existing Credit Agreement nor
the execution, delivery, performance or effectiveness of this Agreement or any
other Credit Document impairs the validity, effectiveness or priority of the
Liens granted pursuant to the Collateral Documents (as in effect immediately
prior to the Effective Date, the “Existing Security Documents”), and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred.

 

(b)                                 Reaffirmation of Obligations. Each of the
Credit Parties hereby consent to this Agreement and hereby (i) restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the Credit Documents effective as of the Effective Date and as
amended hereby and hereby reaffirms its obligations (including the Obligations)
under each Credit Document to which it is a party, (ii) confirms and agrees that
the pledge and security interest in the Collateral granted by it pursuant to the
Collateral Documents to which it is a party shall continue in full force and
effect, and (iii) acknowledges and agrees that such pledge and security interest
in the Collateral granted by it pursuant to such Collateral Documents shall
continue to secure the Obligations, as amended or otherwise affected hereby.

 

SECTION 6.                            Miscellaneous.

 

(a)                                 Full Force and Effect; Amendment and
Restatement. Except as expressly provided herein and in the Credit Agreement,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, Collateral Agent, the Arrangers or the Lenders under the Existing Credit
Agreement or any other Credit Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Credit Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other Credit Document in
similar or different circumstances.

 

(b)                                 Credit Document Pursuant to Credit
Agreement. This Agreement is a Credit Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in

 

6

--------------------------------------------------------------------------------


 

accordance with all of the terms and provisions of the Credit Agreement,
including, without limitation, the provisions relating to forum selection,
consent to jurisdiction and waiver of jury trial included in Article 11 of the
Credit Agreement, which provisions are hereby acknowledged and confirmed by each
of the parties hereto.

 

(c)                                  Headings. The various headings of this
Agreement are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement or any provisions hereof.

 

(d)                                 Execution in Counterparts. This Agreement
may be executed by the parties hereto in counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.  Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

(e)                                  Cross-References.  References in this
Agreement to any Article or Section are, unless otherwise specified or otherwise
required by the context, to such Article or Section of this Agreement.

 

(f)                                   Severability. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(g)                                  Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

(h)                                 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

(i)                                     CONSENT TO JURISDICTION. THE TERMS AND
PROVISIONS OF SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY
REFERENCE HEREIN AS IF FULLY SET FORTH HEREIN.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

 

CYPRESS SEMICONDUCTOR CORPORATION

 

 

 

 

 

By:

/s/ Thad Trent

 

Name:

Thad Trent

 

Title:

Executive Vice President, Finance and Administration and Chief Financial Officer

 

 

 

 

 

CYPRESS SEMICONDUCTOR (MINNESOTA) INC.

 

 

 

 

 

By:

/s/ Thad Trent

 

Name:

Thad Trent

 

Title:

Chief Financial Officer

 

 

 

 

 

SPANSION INC.

 

 

 

 

 

By:

/s/ Thad Trent

 

Name:

Thad Trent

 

Title:

Secretary

 

 

 

 

 

SPANSION LLC

 

 

 

 

 

By:

 /s/ Thad Trent

 

Name:

Thad Trent

 

Title:

President and Chief Financial Officer

 

 

 

 

 

SPANSION TECHNOLOGY LLC

 

 

 

By: Spansion Inc., its sole member

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

Name:

Thad Trent

 

Title:

Secretary

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

SPANSION INTERNATIONAL AM, INC.

 

 

 

 

 

By:

/s/ Thad Trent

 

Name:

Thad Trent

 

Title:

President and Chief Financial Officer

 

 

 

 

 

SPANSION INTERNATIONAL TRADING, INC.

 

 

 

 

 

By:

/s/ Tom Geren

 

Name:

Tom Geren

 

Title:

President

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

/s/ Andrew Earls

 

Name:

Andrew Earls

 

Title:

Vice President

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as

 

Assignee

 

 

 

 

 

By:

/s/ Andrew Earls

 

Name:

Andrew Earls

 

Title:

Vice President

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Revolving Lender

 

 

 

 

 

By:

/s/ Christopher Winthrop

 

Name:

Christopher Winthrop

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Revolving Lender

 

 

 

 

 

By:

/s/ May Huang

 

Name:

May Huang

 

Title:

Assistant Vice President

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Revolving Lender

 

 

 

 

 

By:

/s/ Sujay Maiya

 

Name:

Sujay Maiya

 

Title:

Vice President

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Warren Van Heyst

 

Name:

Warren Van Heyst

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Revolving Lender

 

 

 

 

 

By:

/s/ Min Park

 

Name:

Min Park

 

Title:

Vice President

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A., as a Revolving Lender

 

 

 

 

 

By:

/s/ Michael Kus

 

Name:

Michael Kus

 

Title:

Managing Director

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

Term Lender consents on file with the Administrative Agent.

 

--------------------------------------------------------------------------------

 

 

 

 

 

 